Citation Nr: 0312839	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-18 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries, bilateral feet.

2.  Entitlement to service connection for residuals of cold 
injuries, numbness bilateral legs.

3.  Entitlement to service connection for degenerative joint 
disease, bilateral hips.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran does not have residuals of cold injuries, 
bilateral feet.

2.  The veteran does not have residuals of cold injuries, 
numbness bilateral legs.

3.  Degenerative joint disease, bilateral hips is not shown 
by competent medical evidence to have a nexus or relationship 
to service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of cold injuries, 
bilateral feet is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Service connection for residuals of cold injuries, 
numbness bilateral legs is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

3.  The veteran's degenerative joint disease, bilateral hips 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes records from the Office of the 
Surgeon General, Department of the Army; medical records from 
J.P., M.D., dated July 1998 to July 2001; EMG summary from 
H.K.S., M.D., dated September 1999; VA examinations dated 
July 19 and 20, 2002.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  In addition, 
this case was remanded by the Board in May 2001 for further 
development to include VA examinations.  

The veteran was sent a VCAA letter in June 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

It is noted that the veteran's service medical records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  Some records obtained 
through the Office of the Surgeon General, Department of the 
Army were obtained by the RO.  The veteran's separation 
record indicates that he was a jackhammer operator and 
received the European African Middle Eastern Theater Campaign 
Ribbon with 3 service stars.  Battles and campaigns noted 
were Normandy, Northern France, and the Rhineland.  It was 
noted that there were no wounds received in action.

A.  Residuals of cold injuries, bilateral feet; numbness 
bilateral legs

Background

Available service medical records are negative for any 
complaint, treatment, or diagnosis of residuals of cold 
injuries to the feet or legs.

Private medical records from J.P., M.D., dated July 1998 to 
July 2001 show that the veteran was diagnosed with left 
moderate carpal tunnel syndrome and right mild carpal tunnel 
syndrome.  A right release was performed in 1999.  He also 
received treatment for hypertension, poor circulation in the 
toes, general blood tests, and a bladder and urinary 
disorder.  A physical examination notation in July 1998 
indicated low back pain.

At his July 2002 VA examination of the arteries and veins and 
cold injuries examination, the veteran reported that he did 
not have cold injury that he knew of, but he did have leg and 
knee arthritis.  He indicated that he had swelling of his 
feet for 3-4 years and had been on medications.  He reported 
having cold feet while in service around December or January 
1944 and had no problems with his feet since then.  He stated 
that his feet were fine when he left the service.  He also 
stated that his hands were all right as well.  He indicated 
that he had cramps on lying on his legs or lying down "once 
in a blue moon" and took Advil, which helped.  The veteran 
indicated that sometimes when he walked too much he felt like 
he was walking on blisters and with numbness of his feet.  He 
indicated his legs were sore, which he believed was 
arthritis.  He denied any sweating of his legs, of his feet 
or any fungal infections of his toenails.  He denied any 
disturbances in nail growths.  He indicated that he had 
arthritis of his feet, knees, and hips.  The veteran stated 
that his feet always stayed cold and he wore socks all the 
time.  He denied any excessive sweating of his feet.

The examination showed the skin on the feet was white and 
cold and there was 1+ pitting edema on his feet and lower 
legs.  His feet were cold to the touch.  There was no 
atrophy, ulceration, and the skin was dry with scaling or 
flaking of the skin on the legs.  There was normal hair 
growth, no fungal infection or scars detected.  Nails were 
normal and there was no evidence of fungus infection.  
Reflexes were normal and symmetrical.  Absent pinprick 
vibration and light touch on the dorsum of the feet up to the 
distal 1/3 of the legs.  Upper extremities were normal to 
light touch, pinprick, and vibration.  Peripheral pulses were 
good and symmetrical, femoral, popliteal, posterior tibial, 
and dorsalis pedis pulses.  There were no varicosities 
detected.  The diagnosis was cold injury by history.

At his July 2002 VA joints examination, the veteran denied 
any history of excessive exposure to cold or cold injury to 
his legs.  It was noted that the veteran had a history of 
diabetes and heart disease with possible peripheral vascular 
disease and had symptoms of discomfort into his legs below 
the level of his knees bilaterally.  He described swelling of 
his bilateral lower extremities that resolved on a daily 
basis with elevation of legs at nighttime.  It was noted that 
the veteran ambulated without any assistive devices, though 
he felt he probably should use a can or walker on occasion.  
He reported that his walking tolerance was approximately 1/4 
mile before he had discomfort and needed to rest.  He 
indicated that he preferred an open shoe for foot wear as he 
got swelling when his legs were in a dependent position 
during the day.  

The assessment was bilateral degenerative joint disease of 
the hips with mild to moderate reduction in range of motion 
and moderate pain treated medically.  Likely peripheral 
neuropathy from diabetes mellitus.  The examiner noted that 
there was no history by the veteran's report of cold injury 
causing lower extremity discomfort.  The examiner believed 
that the veteran's bilateral hip degenerative joint disease 
was unlikely related to his military service, and there was 
no history of cold injury per the veteran's report causing 
his lower extremity discomfort.

Analysis

As is noted above, the veteran asserts that he is entitled to 
service connection for residuals of cold injuries, bilateral 
feet; residuals of cold injuries, numbness bilateral legs.  
However, there is no medical evidence of record, which 
establishes that the veteran currently has residuals of cold 
injuries to the feet or legs.  Although many of the service 
medical records are not available, the veteran himself, in 
the July 2002 VA examination reported sustaining no cold 
injuries to his feet in service and noted that he had cold 
feet while in service around December or January 1944 and had 
no problems with his feet since then.  He also indicated that 
his feet were fine when he left the service.  The VA 
examinations did not diagnose any residuals of cold injuries 
to the feet or legs.  The examiner did indicate likely 
peripheral neuropathy from diabetes mellitus.  The examiner 
also noted that the veteran reported no history of cold 
injury causing lower extremity discomfort.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

B.  Degenerative joint disease, bilateral hips

Background

Available service medical records show a hospital admission 
in 1945 for a blast injury from an artillery shell in the 
area of the veteran's head.

Private medical records from J.P., M.D., dated July 1998 to 
July 2001 show that the veteran was diagnosed with left 
moderate carpal tunnel syndrome and right mild carpal tunnel 
syndrome.  A right release was performed in 1999.  He also 
received treatment for hypertension, poor circulation in the 
toes, general blood tests, and a bladder and urinary 
disorder.  A physical examination notation in July 1998 
indicated low back pain.

At his July 2002 VA joints examination, the veteran reported 
that he was involved in the war in Germany where they were 
being shelled, and a shell hit near him.  The next thing that 
he remembered he was in a hospital in London and he had a 
wound with shrapnel to the left hip flank region.  He denied 
any history of excessive exposure to cold or cold injury to 
his legs.  It was noted that the veteran did have a history 
of diabetes and heart disease with possible peripheral 
vascular disease, and had symptoms of discomfort into his 
legs below the level of his knees bilaterally.  The veteran 
indicated that he also got swelling of his bilateral lower 
extremities that resolved on a daily basis with elevation of 
legs at nighttime.  He reported bilateral hip discomfort, but 
only took a Bayer aspirin for this discomfort.  The examiner 
noted that the veteran ambulated without any assistive 
devices, though he felt he probably should use a cane or 
walker on occasion.  He indicated that his walking tolerance 
was approximately 1/4 mile before he had discomfort and needed 
rest.  He preferred an open shoe for foot wear as he got 
swelling when his legs were in a dependent position during 
the day.  

The examination showed that the veteran had a slight wide 
gait and a mild decreased hip motion was seen with his gait, 
as he was unable to fully stand upright, he had a slight 
crouched gait.  X-rays of the pelvis showed mild to moderate 
joint space narrowing of the bilateral hips with 
periarticular osteophyte formation.  There was subchondral 
sclerosis seen on the bilateral acetabuli.  The assessment 
was bilateral degenerative joint disease of the hips with 
mild to moderate reduction in range of motion and moderate 
pain treated medically.  Likely peripheral neuropathy from 
diabetes mellitus.  The examiner noted that there was no 
history by the veteran's report of cold injury causing lower 
extremity discomfort.  The examiner believed that the 
veteran's bilateral hip degenerative joint disease was 
unlikely related to his military service, and there was no 
history of cold injury per the veteran's report causing his 
lower extremity discomfort.  

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a bilateral hip 
disability.  The record contains no evidence of arthritis or 
other disease or injury of the bilateral hips, which may be 
presumptively service connected.  Although the veteran 
reported in his July 2002 VA examination that he suffered a 
shrapnel wound to the left hip, the Surgeon General's Office 
indicated that the veteran suffered a blast injury from an 
artillery shell in the area of his head.  In addition, the 
veteran denied cold injuries to his lower extremities.  VA x-
rays taken in July 2002 did not show evidence of a shrapnel 
wound to the hips but did reveal mild to moderate joint space 
narrowing of the bilateral hips with periarticular osteophyte 
formation and subchondral sclerosis seen on the bilateral 
acetabuli.  There is no medical evidence of treatment for a 
hip disorder, to include arthritis, one year after separation 
from service or a diagnosis of bilateral degenerative joint 
disease until many years after service after separation from 
service.  In a March 2002 VA examination, the examiner opined 
that the veteran's bilateral hip degenerative joint disease 
was unlikely related to his military service.

Although the veteran asserts that his degenerative joint 
disease, bilateral hips developed during service, as a 
layperson, the veteran is not competent to provide evidence 
that requires medical knowledge, such as linking his current 
bilateral hip disability to service.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Furthermore, the record includes no 
medical opinions stating that the degenerative joint disease, 
bilateral hips are the result of a disease or injury the 
veteran had in service.

In reaching its decisions, the doctrine of reasonable doubt 
has been considered, however, as the evidence is not in 
equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of cold 
injuries, bilateral feet are denied.

Entitlement to service connection for residuals of cold 
injuries, numbness bilateral legs are denied.

Entitlement to service connection for degenerative joint 
disease, bilateral hips are denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

